,f, -f    '   tt>•                                                                                                                                              (j\
     ·AO 245B (Rev. 02/08/2019) Jtidgment in a Cr.iminal Petty Case (Modified)                                                                     Page I oft     J



                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                            v.                                             (For Offenses Committed On or After November I, 1987)



                     Juan Francisco Garcia-Hernandez                                       CaseNumber: 3:19-mj-21943

                                                                                           David L Baker
                                                                                           Defendant's Attorne


         REGISTRATION NO. 74991298
         THE DEFENDANT:                                                                               MAY 1 6 2019
         1ZJ pleaded guilty to count(s) _l_of_C_om----'-p_la_in_t_ _ _ _ _ _ _ _ _ _ _+--fl..,..,,.,..,n-,.7.::;--1.mi"'-'"-'"'"""',C",c>.. -"'+'""T--1
                                                                                                                                    0

         D was found guilty to count( s)
           after a plea of not guilty.                                                 --- ........... ---·· ..... -··.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                  Nature of Offense                                                                  Count Number(s)
         8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                        1

         D The defendant has been fonnd not guilty on count(s)
                                                                                 -----------------~-
         D Count(s)                                                                         dismissed on the motion of the United States.
                          -------~----------


                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:
                                      ,,
                                       i'.J, TIME SERVED                             D                                          days

          IZJ Assessment: $10 WAIVED IZJ Fine: WAIVED
          IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                                                                charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address nntil all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Thursday, May 16, 2019
                                                                                         Date of Imposition of Sentence


                                                                                          ~~
                                                                                         HONORABLE ROBERT A. MCQUAID
                                                                                         UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                            3:19-mj-21943
